Case 2:19-cv-03389-KAM-SJB Document 37 Filed 05/27/21 Page 1 of 1 PageID #: 993

 U.S. Department of Labor                       201 Varick Street, Room 983
 Office of the Solicitor                        New York, NY 10014
                                                Tel.: (646) 264-3650
                                                Fax: (646) 264-3660
 Via ECF

 May 27, 2021

 Hon. Sanket J. Bulsara, U.S. Magistrate Judge
 U.S. District Court for the Eastern District of New York
 225 Cadman Plaza East, Chambers 304N
 Brooklyn, NY 11201

 Re:    Secretary of Labor v. KDE Equine, LLC & Steve Asmussen, 19-cv-3389-KAM-SJB

 Dear Judge Bulsara:

 The parties respectfully submit this joint status report regarding the status of settlement
 negotiations in light of the current May 27 deadline to submit the proposed consent judgment.

 The parties are continuing to discuss certain terms and draft language, in an effort to make as much
 progress as possible before potentially requesting any further settlement conference.

 At this time, the parties respectfully request an additional 32 days, until June 28, to submit the
 proposed consent judgment for the Court’s approval. (The parties also respectfully request a
 further 45-day adjournment of all pre-trial deadlines.) Defendants’ counsel Clark O. Brewster and
 Mbilike M. Mwafulirwa need the additional time because they are heavily engaged in preparations
 for trial. Counsel are set for a multi-party derivative action trial beginning June 14th to June 19th.

 Sincerely,

        Jeffrey S. Rogoff
        Regional Solicitor

 By:    s/                                                      s/
        David J. Rutenberg                                      Clark Brewster
        Jason E. Glick                                          Mbilike Mwafulirwa
        Attorneys for Plaintiff                                 Attorneys for Defendants

 Cc:    Clark Brewster, Esq., counsel for Defendants (via ECF)
        Mbilike Mwafulirwa, Esq., counsel for Defendants (via ECF)
